Citation Nr: 0432616	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Hepatitis C.

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, including one year in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefit sought on appeal.   


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.

2.  Hepatitis C was not manifested for many years after 
service, and is not related to disease or injury or other 
incident in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in March 2001, and in the 
statement of the case.  He was informed of the information 
and evidence necessary to substantiate the claim, which 
evidence he was expected to submit, and which evidence VA 
would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  The RO has afforded the veteran pertinent 
examination.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.  

II.  Background

The veteran's service medical records contain no complaints 
or findings referable to Hepatitis C.  An August 1966 
treatment record shows he was seen for symptoms including 
pain in the lower right quadrant.  The examiner noted a 
history of appendicitis and the veteran was advised to have 
an operation, which was deferred.  The veteran was seen in 
January 1968 to rule out appendicitis.  After evaluation, the 
diagnosis was abdominal pain, undetermined etiology.  There 
are no records indicating that an operation was performed 
during service.  The report of his June 1968 separation 
examination records that pertinent  evaluation was normal.  

There are various VA medical records dated from 1991 through 
September 2003 reflecting treatment for different medical 
conditions and disorders.  These records show that in July 
1992, the veteran was seen for evaluation for the presence of 
hepatitis.  He came with a letter from the American Red 
Cross, which stated that the veteran was positive for 
hepatitis.  The treatment report indicates that diagnostic 
testing, SMA (Smooth Muscle Antibody), was performed, with a 
finding of 24.  The report contains a diagnosis of rule out 
hepatitis by labs.  

Laboratory serology testing on January 2, 1998, was positive 
for Hepatitis C virus.  When seen later in January 1998, 
laboratory testing for Hepatitis B was negative, and 
Hepatitis C antibody was +1.  The assessment at that time was 
+1 Hepatitis C antibody with apparent immunity.   Subsequent 
VA treatment records include assessments of Hepatitis C or 
Hepatitis C by  history.

The report of a March 2001 VA examination of the liver for 
Hepatitis C contains a medical history that the veteran was 
diagnosed with Hepatitis C incidentally by the Red Cross in 
1993 when he went to donate blood.  At the VA examination, 
the veteran denied having symptoms of vomiting, hematemesis, 
melena, or abdominal pain.  He complained of tiredness.  He 
reported he was not receiving treatment at the present time.  

The examination report noted findings that a laboratory study 
dated in March 2001 reported within normal limits, including 
liver function test, urine analysis and CBC and differential.  
Hepatitis C virus was noted to be positive since January 
1998.  Hepatitis B surface antigen was noted to be negative 
since the same time and Hepatitis A virus antibody was 
reported as positive at that time in January 1998.  After 
examination, the diagnoses consisted of (1) status post 
Hepatitis A, and (2) chronic Hepatitis C.   

During a September 2003 VA examination of the liver for 
hepatitis, the veteran reported that he had been rejected for 
donating blood approximately 10 years before.  He had no 
prior history of liver disease but he tested positive for 
Hepatitis C.  The veteran reported having no history of 
vomiting, hematemesis, melena, colic, abdominal pain, 
fatigue, weakness, or depression.  He reported having no 
current therapy for liver disease, and no biliary tract 
surgery.  The report noted that there were no current 
symptoms of liver disease.  The veteran denied any prior 
history of hepatitis as such in service or prior to service 
or after service.  He also denied any history of alcohol 
abuse.  

The examiner noted that in 1997, SGOT and SGPT were 27 and 
29; in 1998, they were both normal; in 2001, they were 26 and 
38; and in 2003 SGOT was 24, and no SGPT was recorded.  The 
examiner noted that serology testing showed positive for 
Hepatitis C since January 2, 1998, but Hepatitis B surface 
antigen was negative, anti hepatitis B surface, anti 
hepatitis E, and anti hepatitis B core were all negative.  
The examiner noted that no confirmation test for Hepatitis C 
had been done.  The examiner opined that the most likely 
factor for Hepatitis C in this case would be speculative, no 
one more likely than the other.  The examiner stated that 
there was no evidence of cirrhosis.  After examination, the 
report contains a diagnosis of Hepatitis C with normal liver 
function; "this is not military related."

The report of a September 2003 VA general examination 
contains a medical history including that during service, in 
1967 the veteran suffered an episode of appendicitis, but 
with no surgical treatment, in Vietnam.  Prior to service, he 
had a tonsillectomy at eight years old; and had an episode of 
appendicitis, two times, but never operated.  After service, 
seven years ago he was Hepatitis C virus positive; and he had 
a benign prostatic hypertrophy, which was treated two years 
ago.  The report noted that laboratory reports showed 
Hepatitis C virus positive since January 1998.  An ANA test 
was within normal limits.  After examination, the report 
contains a diagnosis of Hepatitis C virus, positive.

III.  Analysis

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). See also 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

The veteran claims entitlement for Hepatitis C, which he has 
attributed to service in Vietnam including exposure to Agent 
Orange while there.  Regulations pertaining to Agent Orange 
exposure, now expanded to include all herbicides used in 
Vietnam, provide for a presumption of exposure to herbicide 
agents for veterans who served on active duty in Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(iii). These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

The veteran claims entitlement to service connection for 
Hepatitis C on the basis of his service in Vietnam and 
exposure to Agent Orange there.  The Board has therefore 
first considered whether service connection is warranted for 
a disability caused by inservice exposure to Agent Orange.  
See 38 C.F.R. § 3.307(a), 3.309(e).  In this regard, the 
veteran did serve in Vietnam.  Thus the presumption of 
service connection for certain disease as set forth in 38 
C.F.R. § 3.307 and 3.309 as they relate to service in Vietnam 
must be considered.  

Hepatitis C, however, is not one of the listed diseases 
associated with exposure to certain herbicide agents under 38 
C.F.R. § 3.309.  Thus the presumption of service connection 
as set forth in 38 C.F.R. § 3.307 and 3.309 as they relate to 
service in Vietnam is not applicable. 

The fact that the appellant does not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disability by way of proof of actual direct causation 
or manifestations within one year after service.  See Brock 
v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection . . . entails proof that exposure 
during service caused the malady that appears many years 
after service")).

In this case, the record does not show evidence of Hepatitis 
C, or of its risk factors, during service, and there is no 
evidence of any indication of Hepatitis C until many years 
after service, in 1992.  

Moreover, while there is a diagnosis of Hepatitis C, this has 
been based only on test results showing positive Hepatitis C 
virus antibodies.  There is no definitive evidence of a 
currently chronic Hepatitis C disease.  During the recent 
examination of September 2003, the examiner noted that no 
confirmation test for Hepatitis C had been done.  The 
examiner in September 2003 opined that the most likely factor 
for Hepatitis C in this case would be speculative, no one 
more likely than the other.  

Thus there is no confirmation of a chronic disorder of 
Hepatitis C.  The examiner in September 2003 also stated that 
there was no evidence of cirrhosis, and after examination, 
the examiner diagnosed Hepatitis C with normal liver 
function; and this he opined was not military related.  This 
is consistent with the remainder of the competent medical 
evidence of record which does not show any indication of 
Hepatitis C, or risk factors, in service, or any indication 
of Hepatitis C for many years after service until 1992.  None 
of the clinical records contain references to any nexus with 
service.  Therefore, even if a present chronic Hepatitis C 
disease is conceded, the medical evidence of record does not 
suggest a causal relationship between service and the current 
diagnosis of Hepatitis C.

The only evidence supporting the veteran's claim in this case 
is his own lay opinion. However, the veteran is a lay person 
and is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a careful and considered review of the evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for Hepatitis C, 
and his claim must therefore be denied.  Accordingly, the 
appeal is denied.


ORDER

Service connection for Hepatitis C is denied.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



